EXHIBIT 10.5

OCCIDENTAL PETROLEUM CORPORATION

2005 LONG-TERM INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD

TERMS AND CONDITIONS

 

 

Date of Grant:

July 19, 2006

 

Number of Restricted

 

Share Units:

See “Shares Granted/Awarded” (Grant Acknowledgment screen)

 

Vesting Schedule:

1st Anniversary

33-1/3 Percent of Restricted Share Units

 

2nd Anniversary

33-1/3 Percent of Restricted Share Units

 

3rd Anniversary

33-1/3 Percent of Restricted Share Units

 

The following Terms and Conditions (these “Terms and Conditions”) are set forth
as of the Date of Grant between OCCIDENTAL PETROLEUM CORPORATION, a Delaware
corporation ("Occidental"), and with its subsidiaries (the "Company"), and the
Eligible Employee receiving this Award (the “Grantee”).

 

1.          GRANT OF RESTRICTED SHARE UNITS. In accordance with these Terms and
Conditions and the Occidental Petroleum Corporation 2005 Long-Term Incentive
Plan, as amended from time to time (the "Plan"), Occidental grants to the
Grantee as of the Date of Grant the right to receive on each anniversary date
Common Shares equal to the number of Restricted Share Units (as defined below)
that vest on such date according to the schedule set forth above. For the
purposes of these Terms and Conditions, “Restricted Share Unit” means a
bookkeeping entry equivalent to a whole or fractional Common Share. Restricted
Share Units are not shares and have no voting rights or, except as stated in
Section 4, dividend rights.

 

2.          RESTRICTIONS ON TRANSFER. These Terms and Conditions, the Restricted
Share Units and the right to receive Common Shares may not be transferred or
assigned by the Grantee other than (i) to a beneficiary designated on a form
approved by the Company (if permitted by local law) or by will or, if the
Grantee dies without designating a beneficiary or a valid will, by the laws of
descent and distribution, or (ii) pursuant to a domestic relations order, if
applicable, (if approved or ratified by the Administrator).

 

3.          VESTING AND FORFEITURE OF RESTRICTED SHARE UNITS. (a) Subject to
Sections 3(b) and (c), on each anniversary of the Date of Grant the amount of
Restricted Share Units indicated above in the Vesting Schedule for such
anniversary will vest and become nonforfeitable if the Grantee remains in the
continuous employ of the Company through such date. The projected Vesting
Schedule with the number of Restricted Share Units vesting on each anniversary
is shown on the Grant Detail screen (from Grant Summary page, click “View Detail
& History”). The continuous employment of the Grantee will not be deemed to have
been interrupted by reason of the transfer of the Grantee’s employment among the
Company and its affiliates or an approved leave of absence.

 

(b) Notwithstanding Section 3(a), if the Grantee dies or becomes permanently
disabled while in the employ of the Company, retires with the consent of the
Company, or terminates employment for the convenience of the Company (each of
the foregoing, a “Vesting Event”),

 



 

then Restricted Share Units that have not vested prior to the date of the
Vesting Event will become fully vested and nonforfeitable as of such date.

 

(c)       Notwithstanding Section 3(a), if a Change in Control Event occurs
prior to the end of the Vesting Schedule, all of the Restricted Share Units that
have not yet vested shall immediately become fully vested and nonforfeitable
unless, prior to the occurrence of the Change in Control Event, the
Administrator, as provided in Section 7.1 of the Plan, determines that such
Event will not accelerate these Restricted Share Units or that acceleration will
occur for only part of the Restricted Share Units granted or at a different
time. Any such determination by the Administrator is binding on the Grantee.

 

4.          CREDITING AND PAYMENT OF DIVIDEND EQUIVALENTS. With respect to the
Restricted Share Units granted to the Grantee, the Grantee will be credited on
the books and records of Occidental with an amount (the "Dividend Equivalent")
equal to the amount per share of any cash dividends declared by the Board on the
outstanding Common Shares until the shares vest, or, if earlier, up to the date
on which the Grantee forfeits all or any portion of the Restricted Share Units.
Until the Restricted Share Units have vested, Occidental will pay in cash to the
Grantee an amount equal to the Dividend Equivalents credited to such Grantee as
promptly as may be practicable after the Grantee has been credited with a
Dividend Equivalent.

 

5.          NO EMPLOYMENT CONTRACT. Nothing in these Terms and Conditions
confers upon the Grantee any right with respect to continued employment by the
Company, nor limits in any manner the right of the Company to terminate the
employment or adjust the compensation of the Grantee.

 

6.          TAXES AND WITHHOLDING. The Grantee is responsible for any federal,
state, local or foreign tax, including income tax, social insurance, payroll
tax, payment on account or other tax-related withholding (including hypothetical
tax required pursuant to any Company policy with respect to income tax
equalization) with respect to the grant of Restricted Share Units (including the
grant, the vesting, the receipt of Common Shares, the sale of Common Shares and
the receipt of dividends or Dividend Equivalents, if any). The Company does not
guarantee any particular tax treatment or results in connection with the grant
or vesting of the Restricted Share Units or the payment of Dividend Equivalents.
If the Company must withhold any tax in connection with granting of Restricted
Share Units or the payment of Dividend Equivalents pursuant to this grant of
Restricted Share Units, the Grantee by acknowledging these Terms and Conditions
agrees that, so long as the Grantee is an employee of the Company for tax
purposes, all or any part of any such withholding obligation shall be deducted
from the Grantee’s wages, other cash compensation (including regular pay) or
Dividend Equivalents. The Grantee shall pay to the Company any amount that
cannot be satisfied by the means previously described. If the Company must
withhold any tax in connection with the vesting of Restricted Share Units, the
Grantee shall satisfy all or any part of any such withholding obligation by
surrendering to the Company a portion of the Common Shares that are issued to
the Grantee pursuant to this Agreement. Any Common Shares so surrendered by the
Grantee shall be credited against the Grantee’s withholding obligation at their
Fair Market Value on the vesting date.

 

7.         COMPLIANCE WITH LAW. The Company will make reasonable efforts to
comply with all applicable federal, state and foreign securities laws; however,
the Company will not issue any Common Shares or other securities pursuant to
these Terms and Conditions if their issuance would result in a violation of any
such law by the Company.

 

 

2

 

 



 

 

8.          RELATION TO OTHER BENEFITS. The benefits received by the Grantee
under these Terms and Conditions will not be taken into account or treated as
normal salary or compensation in determining any benefits to which the Grantee
may be entitled under any profit sharing, retirement, bonus, long service or
other benefit or compensation plan maintained by the Company, including the
amount of any life insurance coverage available to any beneficiary of the
Grantee under any life insurance plan covering employees of the Company, or as
part of the calculation of any severance, resignation, termination, redundancy
or end of service payments. This grant of Restricted Share Units does not create
any contractual or other right to receive future grants of Restricted Share
Units, or benefits in lieu of Restricted Share Units, even if the Grantee has a
history of receiving Restricted Share Units or other stock awards.

 

9.          ADJUSTMENTS. The number or kind of shares of stock covered by this
Restricted Share Unit Award may be adjusted as the Administrator determines
pursuant to Section 7.2 of the Plan in order to prevent dilution or expansion of
the Grantee's rights under these Terms and Conditions as a result of events such
as stock dividends, stock splits, or other change in the capital structure of
Occidental, or any merger, consolidation, spin-off, liquidation or other
corporate transaction or event having a similar effect. If any such adjustment
occurs, the Company will give the Grantee written notice of the adjustment
containing an explanation of the nature of the adjustment.

 

10.        AMENDMENTS. The Plan may be modified, amended, suspended or
terminated by the Company at any time, as provided in the Plan. Any amendment to
the Plan will be deemed to be an amendment to these Terms and Conditions to the
extent it is applicable to these Terms and Conditions; however, except to the
extent necessary to comply with applicable law, no amendment will adversely
affect the rights of the Grantee under these Terms and Conditions without the
Grantee's consent.

 

11.        SEVERABILITY. If one or more of the provisions of these Terms and
Conditions is invalidated for any reason by a court of competent jurisdiction,
the invalidated provisions shall be deemed to be separable from the other
provisions of these Terms and Conditions, and the remaining provisions of these
Terms and Conditions will continue to be valid and fully enforceable.

 

12.        RELATION TO PLAN; INTERPRETATION. These Terms and Conditions are
subject to the terms and conditions of the Plan. In the event of any
inconsistent provisions between these Terms and Conditions and the Plan, the
provisions of the Plan control. Capitalized terms used in these Terms and
Conditions without definitions have the meanings assigned to them in the Plan.
References to Sections are to Sections of these Terms and Conditions unless
otherwise noted.

 

13.        SUCCESSORS AND ASSIGNS. Subject to Sections 2 and 3, the provisions
of these Terms and Conditions shall be for the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

 

14.        GOVERNING LAW. The laws of the State of Delaware govern the
interpretation, performance, and enforcement of these Terms and Conditions.

 

 

3

 

 



 

 

15.        NOTICES. Any notice to the Company provided for in these Terms and
Conditions will be given to its Secretary at 10889 Wilshire Boulevard, Los
Angeles, California 90024, and any notice to the Grantee will be addressed to
the Grantee at his or her address currently on file with the Company. Any
written notice will be deemed to be duly given when received if delivered
personally or sent by telecopy, e-mail, or the United States mail, first class
registered mail, postage and fees prepaid, and addressed as provided in this
paragraph. Any party may change the address to which notices are to be given by
written notice to the other party as specified in the preceding sentence.

 

16.        PRIVACY RIGHTS. By accepting this award, the Grantee explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in these Terms and
Conditions by and among, as applicable, the Company and its affiliates for the
exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan. The Company holds or may receive from any agent
designated by the Company certain personal information about the Grantee,
including, but not limited to, the Grantee’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in
Occidental, details of this Restricted Share Unit award or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or outstanding
in the Grantee’s favor, for the purpose of implementing, administering and
managing the Plan, including complying with applicable tax and securities laws
(“Data”). Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan. These recipients may
be located in the Grantee’s country or elsewhere, and may have different data
privacy laws and protections than the Grantee’s country. By accepting these
Terms and Conditions, the Grantee authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
described above. The Grantee may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting the Administrator in writing. Refusing or
withdrawing consent may affect the Grantee’s ability to participate in the Plan.

 

17.        ELECTRONIC DELIVERY. The Company may, in its sole discretion, decide
to deliver any documents related to this Restricted Share Unit award granted
under the Plan or future awards that may be granted under the Plan (if any) by
electronic means or to request the Grantee’s consent to participate in the Plan
by electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and, if requested, to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

18.        GRANTEE’S REPRESENTATIONS AND RELEASES. By accepting this award, the
Grantee acknowledges that the Grantee has read these Terms and Conditions and
understands that (i) the grant of this Restricted Share Unit award is made
voluntarily by Occidental in its discretion with no liability on the part of any
of its direct or indirect subsidiaries and that, if the Grantee is not an
employee of Occidental, the Grantee is not, and will not be considered, an
employee of Occidental but the Grantee is a third party (employee of a
subsidiary) to whom this Restricted Share Unit award is granted; (ii) the
Grantee’s participation in the Plan is voluntary; (iii) the future value of any
Common shares issued pursuant to this Restricted Share Unit award cannot be
predicted and Occidental does not assume liability in the event such Common
Shares have no value in the future; and (iv) subject to the terms of any tax
equalization agreement between

 

4

 

 



 

the Grantee and the entity employing the Grantee, the Grantee will be solely
responsible for the payment or nonpayment of taxes imposed or threatened to be
imposed by any authority of any jurisdiction.

 

In consideration of the grant of this Restricted Share Unit award, no claim or
entitlement to compensation or damages shall arise from termination of this
Restricted Share Unit award or diminution in value of this Restricted Share Unit
award or Common Shares issued pursuant to this Restricted Share Unit award
resulting from termination of the Grantee’s employment by the Company or the
Grantee’s employer (for any reason whatsoever and whether or not in breach of
local labor laws) and the Grantee irrevocably releases the Company and, if not
Occidental, the Grantee’s employer, from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting these Terms and Conditions, the
Grantee shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim.

 

 

 

5